Exhibit 10.1

AGREEMENT

THIS AGREEMENT is made and entered into in St. Louis, Missouri, by and between
SAVVIS, Inc. (the “Company”), a Delaware corporation with its principal place of
business at St. Louis, Missouri, and Jeffrey H. VonDeylen, of St. Louis,
Missouri (the “Executive”), effective as of the 1st day of October, 2006 (the
“Effective Date”).

1. Employment. Subject to the terms and conditions set forth in this Agreement,
Company hereby agrees to employ and continue in its employ the Executive, and
the Executive hereby accepts such employment and agrees to remain in the employ
of the Company.

2. Term. Subject to earlier termination as hereinafter provided, the Executive’s
employment hereunder shall be for a term of four (4) years, commencing on the
Effective Date, and, unless earlier terminated by the Company with not less than
six months prior written notice, shall renew automatically thereafter for
successive terms of one year each. The term of this Agreement, as from time to
time extended or renewed, is hereafter referred to as “the term of this
Agreement” or “the term hereof.”

3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company as Chief
Financial Officer, reporting directly to the Chief Executive Officer of the
Company.

(b) During the term hereof, the Executive shall perform the duties and
responsibilities of his position and such other duties and responsibilities on
behalf of the Company and its Affiliates, reasonably related to that position,
as may be designated from time to time by the Company’s Board of Directors (the
“Board”) or other designee.

(c) During the term hereof, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, without informing and obtaining approval from the Board in writing.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof, and subject to performance of the
Executive’s duties and the fulfillment of the obligations of the Executive to
the Company and its Affiliates, pursuant to this Agreement or otherwise:

(a) Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of Three Hundred and Forty-Five Thousand Dollars
($345,000) per annum, payable in accordance with the regular payroll practices
of the Company for its executives and subject to adjustment from time to time by
the Board, in its sole discretion. Such base salary, as from time to time
adjusted, is hereafter referred to as the “Base Salary”.

 

-1-



--------------------------------------------------------------------------------

(b) Incentive and Bonus Compensation.

(i) For service rendered during the Company’s fiscal year ending December 31,
2006, the Executive will be eligible, at the Board’s discretion, to receive a
bonus payment equal to 60% of the Executive’s average Base Salary for such
fiscal year.

(ii) Commencing on January 1, 2007 and for the remainder of the term hereof, the
Executive shall be entitled to participate in the SAVVIS Annual Incentive Plan
(the “Plan”) on terms to be determined annually by the Board prior to the
commencement of each fiscal year. Nothing contained herein shall obligate the
Company to continue the Plan. Any compensation paid to the Executive under the
Plan shall be in addition to the Base Salary. Except as otherwise expressly
provided under the terms of the Plan or this Agreement, the Executive shall not
be entitled to earn bonus or other incentive compensation.

(c) Vacations. During the term hereof, the Executive shall be entitled to earn
vacation at the rate of twenty (20) days per year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. Vacation shall otherwise be governed by the
policies of the Company, as in effect from time to time.

(d) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all Employee Benefit Plans from time to time in effect
for employees of the Company generally, except to the extent any such Employee
Benefit Plan is in a category of benefit otherwise provided to the hereunder
Executive (e.g., a severance pay plan). Such participation shall be subject to
the terms of the applicable plan documents and generally applicable Company
policies. The Company may alter, modify, add to or delete its Employee Benefit
Plans at any time that it, in its sole judgment, determines to be appropriate,
without recourse by the Executive. For purposes of this Agreement, “Employee
Benefit Plan” shall have the meaning ascribed to such term in Section 3(3) of
ERISA, as amended from time to time.

(e) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and to such reasonable substantiation and documentation as may be
specified by the Company from time to time.

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive in writing, to his
estate, (i) any Base Salary earned but not paid during the final payroll period
of the Executive’s employment through the date of termination,

 

-2-



--------------------------------------------------------------------------------

(ii) pay for any vacation time earned but not used through the date of
termination, (iii) any accrued bonus compensation awarded for the fiscal year
preceding that in which termination occurs, but unpaid as of the date of
termination and (iv) any business expenses incurred by the Executive but
un-reimbursed as of the date of termination, provided that such expenses and
required substantiation and documentation are submitted within one hundred and
twenty (120) days of termination and that such expenses are reimbursable under
Company policy (all of the foregoing, “Final Compensation”). The Company shall
have no further obligation to the Executive hereunder.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for one hundred and eighty
(180) days during any period of three hundred and sixty-five (365) consecutive
calendar days. In the event of such termination, the Company shall have no
further obligation to the Executive, other than for payment of Final
Compensation.

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(d), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

(iii) While receiving disability income payments under the Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a) hereof, but shall continue to participate in Company benefit
plans in accordance with Section 4(d) and the terms of such plans, until the
termination of his employment.

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled, and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be final and binding on the Executive.

 

-3-



--------------------------------------------------------------------------------

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following shall
constitute Cause for termination:

(i) Any conduct by the Executive as an employee of the Company that violates
state or federal laws or Company policies and standards of conduct,

(ii) Dishonesty by the Executive in performance of his duties as an employee of
the Company, or

(iii) Willful misconduct by the Executive that the Executive knows (or should
know) will materially injure the reputation of the Company.

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for Final Compensation.

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, in addition to Final
Compensation and in lieu of any benefits which might otherwise be payable to the
Executive under a separate severance agreement as a result of such termination,
then, until the conclusion of a period equal to eighteen (18) months following
the date of termination, the Company shall continue to pay the Executive the
Base Salary at the rate in effect on the date of termination and, subject to any
employee contribution applicable to the Executive on the date of termination,
shall continue to contribute to the premium cost of the Executive’s
participation in the Company’s group medical and dental plans, provided that the
Executive is entitled to continue such participation under applicable law. In
addition, the Company shall pay the Executive an amount, in equal monthly
installments commencing as soon as the determination of the amount can be made
in accordance with Section 4(b) hereof and concluding at the end of the twelve
month period following the date of termination, equal to the pro rata share of
any accrued bonus due under Section 4(b) for the fiscal year in which the
termination of employment occurs (determined by pro-rating the accrued bonus for
the fiscal year in which the termination of employment occurs through the date
of termination). Any obligation of the Company to the Executive hereunder is
conditioned, however, upon the Executive signing and returning to the Company a
timely and effective release of claims substantially in the form attached hereto
as Exhibit A (the “Release of Claims”). The Release of Claims required for
separation benefits in accordance with Section 5(d) and/or Section 5(e) hereof
creates legally binding obligations on the part of the Executive and the Company
and its Affiliates therefore advise the Executive to seek the advice of an
attorney before signing it. Base Salary to which the Executive is entitled
hereunder shall be payable in accordance with the normal payroll practices of
the Company, and will begin at the Company’s

 

-4-



--------------------------------------------------------------------------------

next regular payroll period which is at least five business days following the
later of the effective date of the Release of Claims or the date the Release of
Claims, signed by the Executive, is received by the Company, but the first
payment shall be retroactive to next business day following the date of
termination.

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, upon not less than ten (10) days’ written notice to
the Company setting forth in reasonable detail the nature of such Good Reason.
The following shall constitute Good Reason for termination by the Executive:

(i) Removal of the Executive, without his consent, from the position of Chief
Financial Officer (or a successor corporation);

(ii) Material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority; provided, however, that diminution of the
business of the Company or any of its Affiliates or any sale or transfer of
equity, property or other assets of the Company or any of its Affiliates shall
not, by itself, constitute “Good Reason”; or

(iii) Failure of the Company to provide the Executive the Base Salary and
benefits in accordance with the terms of Section 4 hereof, excluding an
inadvertent failure which is cured within ten business days following notice
from the Executive specifying in detail the nature of such failure.

In the event of termination in accordance with this Section 5(e), and in lieu of
any other benefits which may otherwise be payable to the Executive under a
separate severance agreement as a result of such termination, then the Executive
will be entitled to the same pay and benefits he would have been entitled to
receive had the Executive been terminated by the Company other than for Cause in
accordance with Section 5(d) above; provided that the Executive satisfies all
conditions to such entitlement, including without limitation the signing of an
effective Release of Claims.

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon not less than sixty (60) days’ written
notice to the Company, unless such termination would violate any obligation of
the Executive to the Company under a separate severance agreement. In the event
of termination by the Executive pursuant to this Section 5(f), the Board may
elect to waive the period of notice, or any portion thereof, and, if the Board
so elects, the Company will, in lieu of such notice, pay the Executive his Base
Salary for the sixty (60) day notice period or any remaining portion thereof.
The Company shall have no further obligation to the Executive, other than for
any Final Compensation due to him.

(g) Timing of Payments. In the event that at the time the Executive’s employment
with the Company terminates the Company is publicly traded (as defined in
Section 409A of the Internal Revenue Code), any amounts payable under this
Section 5 that would

 

-5-



--------------------------------------------------------------------------------

otherwise be considered deferred compensation subject to the additional twenty
percent (20%) tax imposed by Internal Revenue Code Section 409A if paid within
six (6) months following the date of termination of Company employment shall be
paid at the later of the time otherwise provided in Section 5 or the time that
will prevent such amounts from being considered deferred compensation under
Internal Revenue Code Section 409A, all with due regard for preserving the
economic intentions of the parties.

(h) Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the term or otherwise, then such employment shall be at
will.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination pursuant to Section 5 or otherwise.

(a) Payment by the Company of any Base Salary and contributions to the cost of
the Executive’s continued participation in the Company’s group health and dental
plans that may be due the Executive, in each case under the applicable
termination provision of Section 5, shall constitute the entire obligation of
the Company to the Executive. The Executive shall use his reasonable best
efforts to promptly give the Company notice of all facts necessary for the
Company to determine the amount and duration of its obligations in connection
with any termination pursuant to Section 5(d) or 5(e) hereof.

(b) Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to any continuation of
Base Salary or other payment to the Executive following such date of
termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 8, 9 and 10 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) or 5(e) hereof
is expressly conditioned upon the Executive’s continued full performance of his
obligations under Sections 8, 9 and 10 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) or 5(e) hereof, no compensation is
earned after the termination of employment.

7. Change of Control

(i) Any stock awards, stock options, stock appreciation rights or other
equity-based awards (each an “Equity Award”) shall become one hundred percent
(100%) vested upon the earliest to occur of (x) following a Change of Control,
the Executive no longer having the same or substantially similar job title, role
or responsibilities, but not earlier than six months following the Change of
Control, (y) the Executive’s termination without Cause following a Change of
Control, or (z) a date determined by the Board.

 

-6-



--------------------------------------------------------------------------------

(ii) Payments under Section 7(i) shall be made without regard to whether the
deductibility of such payments would be limited or precluded by Section 280G of
the Code (“Section 280G”) and without regard to whether such payments (or any
other payments or benefits) would subject Executive to the U.S. federal excise
tax levied on certain “excess parachute payments” under Section 4999 of the Code
(the “Excise Tax”). If any portion of the payments or benefits to or for the
benefit of Executive (including, but not limited to, payments and benefits under
this Agreement but determined without regard to this paragraph) constitutes an
“excess parachute payment” within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the “Excess Parachute Payments”),
the Company shall promptly pay to Executive an additional amount (the “gross-up
payment”) that after reduction for all taxes (including but not limited to the
Excise Tax) with respect to such gross-up payment equals the Excise Tax, if any,
with respect to the Excess Parachute Payments. For reporting purposes only, the
determination as to whether Executive’s payments and benefits include Excess
Parachute Payments and, if so, the amount of such payments, the amount of any
Excise Tax owed with respect thereto, and the amount of any gross-up payment
shall be made at the Company’s expense by the Company’s accountants (the
“Accounting Firm”).

(iii) As used in this Section 7, the following capitalized terms shall have the
following meanings: (i) “Change of Control” shall mean a transaction in which
any Person or group (other than one or more Existing Series A Investors,
together or individually) becomes the beneficial owner (as defined in Rule 13d-3
and Rule 13d-5 under the Securities Exchange Act of 1934, as amended) of more
than 50% (on a fully diluted basis) of the total capital stock of the Company
entitled to vote ordinarily for the election of directors; and (ii) “Existing
Series A Investors” is defined to mean any of all of the current holders of the
Company’s Series A Convertible Preferred Stock and each such holder’s respective
Affiliates.

8. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive may learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information, and shall not disclose to any Person or
use, other than as required by applicable law or for the proper performance of
his duties and responsibilities to the Company and its Affiliates, any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company or any of its Affiliates. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination. The confidentiality
obligation under this Section 8 shall not apply to information which is
generally known or readily available to the public at the time of disclosure or
becomes generally known through no wrongful act on the part of the Executive or
any other Person having an obligation of confidentiality to the Company or any
of its Affiliates.

 

-7-



--------------------------------------------------------------------------------

(b) The Executive shall safeguard all documents, records, tapes and other media
of every kind and description relating to the business, present or otherwise, of
the Company or its Affiliates and any copies, in whole or in part, thereof
constituting Confidential Information which are in the Executive’s possession or
control and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all documents then in the Executive’s possession or control.

(c) In the event that the Executive is requested or become legally compelled (by
oral questions, interrogatories, requests for information or documents,
deposition, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, the Executive shall, where permitted under
applicable law, rule or regulation, provide written notice to the Company
promptly after such request so that the Company may seek a protective order or
other appropriate remedy (and you agree to reasonably cooperate with the Company
in connection with seeking such order or other remedy). In the event that such
protective order or other remedy is not obtained, the Executive agrees to
furnish only that portion of the Confidential Information that he is advised by
opinion of counsel is required, and to exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded such Confidential
Information. In addition, the Executive may disclose Confidential Information in
the course of inspections, examinations or inquiries by federal or state
regulatory agencies and self regulatory organizations that have requested or
required the inspection of records that contain the Confidential Information
provided that the Executive exercises reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded to such Confidential
Information. To the extent such information is required to be disclosed and is
not accorded confidential treatment as described in the immediately preceding
sentence, it shall not constitute “Confidential Information” under this
Agreement.

9. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

 

-8-



--------------------------------------------------------------------------------

10. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

(a) While the Executive is employed by the Company and for a period equal to
eighteen (18) months after his employment is terminated by the Company or the
Executive, regardless of the reason therefor, the Executive shall not, directly
or indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates
within the geographic area in which the Company does business or undertake any
planning for any business competitive with the Company or any of its Affiliates.
Specifically, but without limiting the foregoing, the Executive agrees not to
engage in any manner in any activity that is directly or indirectly competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at the time of termination of the Executive’s employment, and
further agrees not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of the Company or any of its Affiliates for which the
Executive has provided services. The foregoing, however, shall not prevent the
Executive’s passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Affiliates, that could reasonably give rise to a conflict
of interest or otherwise interfere with his duties and obligations to the
Company or any of its Affiliates.

(c) The Executive agrees that, during his employment and during the eighteen
(18) month period immediately following termination of his employment,
regardless of the reason therefor, the Executive will not directly or indirectly
(a) solicit or encourage any customer of the Company or any of its Affiliates to
terminate or diminish its relationship with them; or (b) seek to persuade any
such customer of the Company or any of its Affiliates to conduct with anyone
else any business or activity which such customer conducts with the Company or
any of its Affiliates; provided that these restrictions shall apply only if the
Executive has performed work for such Person during his employment with the
Company or one of its Affiliates or has been introduced to, or otherwise had
contact with, such Person as a result of his employment or other associations
with the Company or one of its Affiliates or has had access to Confidential
Information which would assist in the Executive’s solicitation of such Person.

(d) The Executive agrees that, during his employment and for the eighteen
(18) month period immediately following termination of his employment, the
Executive will not directly or indirectly (a) solicit for hiring any person who
is at the time of such solicitation an employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment or (b) solicit or encourage any independent
contractor providing services to the Company or any of its Affiliates to
terminate or diminish its relationship with them.

 

-9-



--------------------------------------------------------------------------------

11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 8, 9 and 10 hereof. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates; that each and every one of those restraints is reasonable in respect
to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints. The Executive further agrees that he will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 8, 9 or 10 hereof, the damage
to the Company would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond,
as well as an award of all attorney’s fees and expenses incurred by it in the
enforcement of its rights against such breach or threatened breach. The parties
further agree that, in the event that any provision of Section 8, 9 or 10 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

13. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

14. Indemnification. The Company shall indemnify the Executive to the extent
provided in its then current Articles or By-Laws. The Executive agrees to
promptly notify the Company of any actual or threatened claim arising out of or
as a result of his employment with the Company.

15. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority, contract or equity interest. As
used in this definition, “control” and correlative terms have the meanings
ascribed to such words in Rule 12b-2 of the Securities Exchange Act of 1934, as
amended.

 

-10-



--------------------------------------------------------------------------------

(b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom any of them plans to compete or do business and any
and all information, publicly known in part or not, which, if disclosed by the
Company or its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the substance of
those relationships. Confidential Information also includes any information that
the Company or any of its Affiliates have received, or may receive hereafter,
belonging to customers or others with any understanding, express or implied,
that the information would not be disclosed.

(c) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six
(6) months immediately following termination of his employment that relate to
either the Products or any prospective activity of the Company or any of its
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Affiliates.

(d) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(e) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

16. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

17. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

-11-



--------------------------------------------------------------------------------

18. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

19. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

20. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chairman of the Board, or to such other address as either party
may specify by notice to the other actually received.

21. Conflicts. If any provision of this Agreement conflicts with any other
agreement, policy, plan, practice or other Company document, then the provisions
of this Agreement will control. This Agreement will supersede any prior
agreement between the Executive and the Company.

22. Entire Agreement. This Agreement together with the other agreements and any
documents referred to herein, constitutes the entire agreement between the
parties and supersedes all prior communications, agreements and understandings,
written or oral, with respect to the terms and conditions of the Executive’s
employment.

23. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

24. Attorneys’ Fees. In the event of any action by either party to enforce or
interpret the terms of this Agreement, the prevailing party with respect to any
particular claim shall (in addition to other relief to which it or he may be
awarded) be entitled to recover his or its attorney’s fees in a reasonable
amount incurred in connection with such claim.

25. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

-12-



--------------------------------------------------------------------------------

26. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

27. Choice of Law; Venue. The parties acknowledge that they each have, and will
continue to have, substantial contacts with the State of Missouri, where the
Company has its headquarters. This Agreement has been drafted and negotiated in
the State of Missouri. To ensure that any disputes arising under this Agreement
are resolved in accordance with the parties’ expectations, this Agreement shall
be governed by and construed under the laws of the State of Missouri and
applicable federal laws; the substantive law (and statutes of limitations) of
the State of Missouri shall be applied to disputes arising under this Agreement,
as the parties agree that their expectations with respect to the scope and
enforcement of this Agreement are based on Missouri law, and that Missouri law
is therefore more applicable to such disputes. Each party agrees that any
proceeding relating to this Agreement shall be brought in the state courts of
Missouri located in St. Louis County or the federal courts of the District of
Missouri, Eastern Division. Each party hereby consents to personal jurisdiction
in any such action brought in any such Missouri court, consents to service of
process by the methods for notice under Section 20 hereof made upon such party,
and such party’s agent and waives any objection to venue in any such Missouri
court or to any claim that any such Missouri court is an inconvenient forum.

[Signature page follows immediately.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY

            /s/ Jeffrey H. VonDeylen

    By:  

/s/ Philip J. Koen

Jeffrey H. VonDeylen     Name:   Philip J. Koen     Title:   Chief Executive
Officer

 

-14-



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

I,                                         , in consideration of and as a
precondition to the agreement by SAVVIS, Inc. or any assignee or successor in
interest (“SAVVIS”) to provide payment to me under the terms of Section 5(d))
and Section 5(e) (less applicable local, state and federal taxes and other
deductions) of the employment agreement to which this Release is attached, for
and on behalf of myself, my agents, heirs, executors, administrators, and
assigns, subject to the next succeeding paragraph, do hereby release and forever
discharge SAVVIS and all of its parents, affiliates, subsidiaries, divisions,
successors, and assigns, past and present, and each of them, as well as each of
their respective agents, directors, officers, partners, employees,
representatives, insurers, attorneys, and joint venturers, and each of them
(collectively, the “Released Parties”) from any and all claims which are based
upon acts or events that occurred on or before the date on which this Release
becomes enforceable, including any and all claims arising under any federal,
state, or local employment-related laws or anti-discrimination statutes, which
include, but are not limited to Title VII of the Civil Rights Act of 1964, as
amended (42 U.S.C. §2000e, et seq.), the Age Discrimination In Employment Act
(29 U.S.C. §§621, et seq.), the Americans With Disabilities Act (42 U.S.C.
§§12101, et seq.), and excluding fraud. The phrase “any and all claims” will be
interpreted liberally to preclude any further disputes, litigation, or
controversies between me and any of the Released Parties based upon events that
occurred on or before the effective date of this Release. The phrase does not
cover such disputes based upon events occurring after the effective date of this
Release.

I am not waiving any rights or claims that may arise out of acts or events that
occur after the date on which I sign this Release or any rights or claims
arising under the Employment Agreement to which this Release is attached.

I have been given at least 21 days to consider whether or not to sign this
Release and have been advised in writing to consult with an attorney prior to
signing it. I understand that I may revoke this Release at any time on or before
the date which is seven calendar days after the date of my signature on this
Release and that, unless previously revoked, the Release will be effective and
enforceable upon the expiration of the seven-day revocation period. I
acknowledge that my right to receive the severance payment described above is
conditional upon my execution and delivery of this Release.

I have read this Release and understand all of its terms. I execute this Release
voluntarily and with full knowledge of its significance.

Signed at                                         ,
                                         this      day of                     ,
            .

 

-15-